FILED
                            NOT FOR PUBLICATION
                                                                            OCT 24 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    15-30300

              Plaintiff-Appellee,                D.C. No.
                                                 2:01-cr-00062-WFN-1
 v.

NICHOLAS PATRICK MATHESON,                       MEMORANDUM*

              Defendant-Appellant.


                  Appeal from the United States District Court
                            for the District of Idaho
                 Wm. Fremming Nielsen, District Judge, Presiding

                            Submitted October 3, 2016**
                               Seattle, Washington

Before: W. FLETCHER, GOULD, and N.R. SMITH, Circuit Judges.

      Nicholas Matheson appeals from the district court’s order denying his

motion to vacate for lack of jurisdiction his 2001 conviction for simple assault in

violation of 18 U.S.C. § 113(a)(5). Because Matheson sought to challenge his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conviction more than a dozen years after it had become final, the district court

below did not have jurisdiction to entertain his motion. See Travelers Indem. Co.

v. Bailey, 557 U.S. 137, 154 (2009); Chicot Cty. Drainage Dist. v. Baxter State

Bank, 308 U.S. 371, 376 (1940); Stoll v. Gottlieb, 305 U.S. 165, 172 (1938).

Accordingly, we vacate the district court’s order and remand for dismissal for lack

of jurisdiction.

       VACATED and REMANDED.




                                          2